667 S.E.2d 465 (2008)
POTTLE, et al.
v.
LINK, et al.
No. 27PA08.
Supreme Court of North Carolina.
September 5, 2008.
Ryal W. Tayloe, Wilmington, Cheryl A. Marteney, New Bern, for Pottle, et al.
G. Grady Richardson, Jr., Elizabeth Brooks Scherer, Raleigh, for Link and Willetts.
David S. Pokela, Greensboro, for Duke Energy Carolinas.
Matthew D. Rhoad, Andrea B. Short, Raleigh, for CP & L, et al.
The following order has been entered on the motion filed on the 3rd day of September 2008 by Defendant for Extension of Time to File Brief:
"Motion Allowed. Defendant (Link and Willetts) shall have up to and including the 8th day of October 2008 to file and serve his/her brief with this Court. By order of the Court in conference this the 5th day of September 2008."